DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3 contains two leader lines without corresponding reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 6 contains a typographical error in reciting “Fig. 3….an a third embodiment” and should recite “…in a third embodiment.” Page 10 recites “the detent 33;” however, the detent has been previously referred to as 31 on page 9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the thermal link" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 5 depends defines a “thermal link assembly.”
Claim13 recites the limitation "the thermal link assembly" in lines 3 and 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 from which claim 13 depends defines a “thermal link.”
Claims 6-9 and 14-16 are rejected as a result of their dependency from claims 5 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0047860 to Rutherford (“Rutherford”).
Regarding claim 1, Rutherford discloses an ember and flame resistant resettable automatic soffit vent comprising: a main body 300 having a floor 303; a plurality of ventilation openings 304 formed through the floor of the main body; a slide 325 in the main body, the slide being movable between an open position allowing airflow through the plurality of ventilation openings and a closed position preventing airflow through the plurality of ventilation openings; a biasing structure 347 configured and positioned to urge the slide yieldably toward its closed position; a thermal link assembly 340-342 configured to hold the slide in its open position against the bias of the biasing structure when a temperature at the soffit vent is below a predetermined threshold. the thermal link assembly being constructed to break apart when the temperature at the soffit vent rises above the predetermined temperature to allow the biasing structure to move the slide to its closed position thereby closing off airflow through the plurality of ventilation openings (see Figs. 8A and 8B).
Regarding claim 2, Rutherford discloses that the main body further comprises upstanding peripheral walls 309, the slide being movable within the peripheral walls between the open and closed positions of the slide.
Regarding claim 3, Rutherford discloses that the main body is rectangular in shape and the slide moves between opposite ones of the upstanding peripheral walls between the open and closed positions of the slide.
Regarding claim 4, Rutherford discloses a plurality of ventilation openings formed through the slide, the ventilation openings 330 formed through the slide aligning with the ventilation openings formed through the floor of the main body when the slide is in its open position and misaligning with the ventilation openings formed through the floor of the mail body when the slide is in its closed position.
Regarding claim 5, Rutherford discloses a latch bar assembly 341 connected at a first end to the main body and extending to a second end, a thermal link 340 being connected to the second end of the latch bar assembly and to the slide so that the thermal link holds the slide in its open position against the bias of the biasing structure when the temperature at the soffit vent is below the predetermined threshold.
Regarding claim 10, Rutherford discloses that the biasing member 347 comprises a tension spring attached at one end to the main body and at another end to the slide.
Regarding claim 11, Rutherford discloses a soffit vent comprising: a tray 300 having a floor 303 and upstanding peripheral walls 309; a plurality of ventilation openings 304 formed through the floor of the tray to allow airflow through the soffit vent; a slide 325 movably mounted within the tray adjacent the floor and being movable between an open position wherein air is free to flow through the plurality of ventilation openings and a closed position wherein air is prevented from flowing through the plurality of ventilation openings; a spring 347 connected between the tray and the slide and configured to urge the tray yieldably toward its closed position; a thermal link 340 connected between the tray and the slide and configured to hold the slide in its open position against the bias of the spring when a temperature at the soffit vent is below a predetermined threshold; the thermal link breaking apart when a temperature at the soffit vent rises above the predetermined threshold to allow the spring to move the slide to its closed position (see Figs. 8A and 8B).
Regarding claim 12, Rutherford discloses a latch bar assembly 341 connected at a first end to a peripheral wall of the tray and extending to a second end, the thermal link being connected to the second end of the latch bar assembly and to the slide.
Regarding claim 17, Rutherford discloses a method of closing a vent in the presence of a temperature above a predetermined threshold, the method comprising: (a) applying a yieldable biasing force (via spring 347) configured to bias the vent yieldably to a closed condition in which airflow through the vent is blocked; (b) using a thermal link 340 to hold the 
Regarding claim 17, Rutherford discloses that the yieldable biasing force 347 is applied with a spring.

Allowable Subject Matter
Claims 6-9 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or on obvious combination absent impermissible hindsight, discloses applicant’s invention of a soffit vent comprising inter alia a latch bar assembly that comprises a fixed latch base secured to the main body and a latch slide slidably secured to the latch bar, the thermal link assembly being attached to the latch slide and to the slide so that the slide can be manually moved between its open and closed positions while the thermal link assembly remains intact. The closes prior art to Rutherford does not disclose a latch bar assembly arranged as claimed and where the slide can be manually moved to open and close. In contrast, the thermal break of the prior art devices does not allow for manual opening and closing of vents, but instead breaks to close the vents automatically absent a mechanism to be able to manually open or close the vents which still intact. Modification to the contrary would alter the inventive manner and arrangement of the prior art device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633